Citation Nr: 1511463	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-08 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel





INTRODUCTION

The Veteran had active service from September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In January 2013, the Veteran requested a hearing.  One was scheduled in September 2013.  However, in an August 2013 statement, the Veteran stated that he wished to cancel his hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The opinion provided in the May 2011 VA examination is inadequate with regard to bilateral hearing loss because it is based solely on the fact that the Veteran had normal hearing on separation.  A new opinion, accompanied by an adequate rationale, is required.  With regard to tinnitus, an addendum opinion is needed so that delayed-onset tinnitus may be considered.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The Board has accepted the Veteran's assertion that he was exposed to noise in service as credible.  In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and bilateral tinnitus began during active service; or, are related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss and tinnitus, began within one year after discharge from active service.  

d. Delayed-onset tinnitus must also be considered.  

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




